UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-KSB (MARK ONE) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal yearendedMay 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition Period from June 1, 2006 to May 31, 2007 Commission file number:001-51554 ASAP SHOW, INC. (Name of small business issuer in its charter) Nevada 20-2934409 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9436 Jacob Lane, Rosemead, California 91731 (Address of principal executive offices) (Zip Code) (626) 636-2530 (Issuer’s telephone number) Securities registered pursuant to Section12(b) of theExchangeAct:
